The opinion of the Court was delivered by
Rogers, J.
— This was originally a proceeding in the Court of Common Pleas of Montgomery county, under the 10th and 11th sections of the Act of the 8th of March 1815, incorporating the Schuylkill Navigation Company. Referees were appointed under the Act, who, on the 25th of December 1840, awarded in favour of the plaintiffs the sum of $9300. Both parties appealed, and on application of the defendants, the cause was removed into the Court of Common Pleas of Delaware county. The plaintiff entered into a recognizance with John Righter, surety, in the sum of $500, to prosecute, &c., the appeal. The suit is brought to recover damages for an injury to the property of the plaintiffs by raising a dam at Flat Rock; and on the trial the plaintiffs declare that at the time of the injury, &c., they were the owners of a certain tract of land, &c., bounded by lands of John Righter and others, containing 32 acres more or less, on which were erected a flouring and grist mill, and on which the plaintiffs, at the time of committing the said grievances, &c., were erecting and had nearly completed a furnace intended for the smelting of iron with anthracite coal, and to be propelled by the waters of a stream called “ Spring Mill *371creek,” &c. That the defendants raised a dam called “ Flat Rock dam,” which caused the water to swell upon the lands and mill of the plaintiffs, so that a large portion of the tract, viz: 6 acres, was inundated, and the furnace rendered entirely useless, and the water-power and flouring and grist mill were greatly injured. The defendants pleaded not guilty.
On the application of the plaintiffs, a rule was granted for a special jury and view, which was accordingly had, and on the trial the defendants offered to challenge one of the jury of view. The challenge was overruled, and this is the first error. This point would seem not to be an open question since the case of Schwenk v. Umsted, (6 Serg. & Rawle 351). At any rate, weakened as we are by the absence of two of pur brethren, it would be, unjustifiable in us to attempt to overrule it. It is there decided, that the Act of the 4th of April 1809, which authorizes each party to challenge peremptorily two jurors in all civil' cases, does not extend to viewers, provided for by the 11th section of the Act of 29th of March 1805. This decision was made in the year 1821, and of course the construction given was known to the legislature when they passed the Act of the 14th of April 1834. The only difference between them is, that in the 11th section of the Act of 29th of March 1805, the words are “ allowed challenges,” and in section 159 of the Act of 1834, it is “challenges allowed.” The words are substantially the same, the collocation only being slightly changed. So also the 150th section of the Act of 1834 is a literal transcript of the 2d section of the Act of the 4th of April 1809. If any inconvenience had arisen from the former construction, the legislature would no doubt have given a remedy when the matter was again brought before them.
The plaintiffs having proved by Anthony Williams that he was at one time the owner of the Spring Mill property, and that Joseph T. Mather was formerly a manager of the Schuylkill Navigation Company, the defendants offered to ask the witness on his cross-examination the following question: “ Did Mr Mather ever inform you of the company’s intention to raise the dam while you were the owner?” and at the same time stated their intention to prove by other witnesses a knowledge of this notice by the plaintiffs. The evidence, as is admitted, was objected to on two grounds — 1st, That the evidence was in itself inadmissible; and, 2d, That it was testimony in chief, and consequently he was not at liberty before he opened his case to introduce it to the jury on a cross-examination of the witnesses. Ellmaker v. Buckley, (16 Serg. & Rawle 72). The court overruled the evidence, but upon which point does not appear. As this cause goes down for another trial, the second objection would seem to be immaterial, although it would appear to me but right, as a matter of practice, that where evidence is rejected for the last reason, it should be stated, for otherwise the party may be taken by surprise, being uncertain for what cause *372the testimony is overruled. It must be taken, that the party can pi’ove what he alleges, and it is certainly no answer to say that he neither proved nor offered to prove it in a subsequent stage of the cause. If the court rejected the testimony for the first reason, why should he again introduce it to the attention and receive a merited rebuke from the court for again troubling them with a question which may have been before decided ? Where the court rules the point generally, the party has a right to consider the question decided on both grounds, and may, if he chooses, dismiss the witnesses by whom he was prepared to prove it; and this, for aught we know, may have been the case here. Either party may require the court to state for which reason it is rejected, and where this is distinctly announced, I suppose we shall rarely hear of a bill of exceptions where the decision is only as to the order in time of introducing the testimony.
But, independent of the objection to the time, was the evidence admissible ? I am clearly of the opinion that it was. A notice was given to the then owner of the land, that it was the intention of the company to raise their dam, as they had clearly a right to do by their charter. Of this the plaintiffs were informed before they erected their furnace; and if so, they would be entitled to little if any damages, being aware that, for all practical purposes, the intended erection must be destroyed, or its value greatly impaired, by the proposed alteration of the dam. It would be their own folly to proceed with their work when put upon their guard by a notice that the company intended to improve the navigation in the manner stated, a right to which they are unquestionably entitled under their charter. If the knowledge of this fact was brought home to them, they, as prudent persons, would be bound to ascertain precisely the intentions of the company as to the proposed alteration in the height of the dam. For, suppose Williams, who was the owner of the premises at the time, had gone on to erect a furnace in defiance of the notice, would it not most materially affect his right to compensation by reason of the alteration in the height of the dam ? And there can be no difference between Williams and the present plaintiffs, provided the notice is traced to them.
3d and 4th errors. That the court erred in discharging John Righter from his recognizance, and in permitting him to give evidence. I would remark that there is no difference in regard to their power to discharge the recognizor between the courts of Delaware and Montgomery. The cause is remitted from the latter to the former, to be proceeded in in like manner and subject to the rules and proceedings as if it had remained in the court in which it was originally commenced. Now, that the court of Montgomery county had the right to discharge the recognizor, and admit him as a witness in the cause by the substitution of another recognizance equally good, cannot be doubted. It is the common every*373day practice, and must sometimes be resorted to, to prevent a failure of justice. Of this the appellee cannot complain, because the court must be careful not to impair or diminish his security; for the latter recognizance must be a complete substitute for the former. It is only on that condition that the court has the right to discharge one recognizor and substitute another. If, therefore, here, as is contended, the last recognizance only binds the recognizor to pay all costs that shall accrue after the date of the recognizance in consequence of the appeal, the first recognizor will be liable for the costs that accrued before that time. This would leave him liable to such an interest in the event as would be a decisive objection to his competency. Without undertaking to determine whether that is the case here, because it is clearly unnecessary as the cause will be re-tried, I think it but proper to say that the defendant has a right to something more precise and definite, and less liable to difficulty and dispute, than the substituted recognizance. I would therefore recommend the party to amend his recognizance, or substitute another not liable to any objection.
5th error. The court below erred in admitting evidence of payments on account of the furnace made by both John Farr and Abraham Kunzi after the title to the property had been shown to be in Abraham Kunzi alone. This point is argued in connection with the charge of the court on the first, second, and third points, viz: “ That under the declaration and proceedings in this case, the plaintiffs cannot recover, having shown that the title to the premises was vested in Abraham Kunzi alone. That the present plaintiffs cannot recover, because, by their own showing, when the alleged injury was committed, and when these proceedings were commenced, the title to the premises in the declaration and proceedings mentioned was vested by the deed of Anthony Williams to Abraham Kunzi, dated the 1st of January 1839, in the said Abraham Kunzi alone. That John Farr has not been shown to have any interest in the above premises, and cannot recover in this case.”
The three points are substantially the same. The case shows that after the introduction of the deed to Kunzi alone, the defendant took the earliest opportunity to object to evidence of any expenses for the furnace paid by Farr & Kunzi; and, in answer to the points, the court instructed the jury, that “ if, at the time of the commencement of the proceeding, the whole property in the premises was vested in Abraham Kunzi, and John Farr had no interest therein, the plaintiffs are not entitled to recover. But, although the legal title was in Kunzi alone, yet if, at the time the proceeding was instituted, Farr had an equitable interest in the property sufficient to constitute an estate by agreement with Kunzi, of which there is evidence for the consideration of the jury, the plaintiffs may recover.”
*374In this I cannot say the court is in error. If Farr had such an equitable interest as constituted an estate, there is no valid objection to his joining in an action to recover damages for an injury to the estate with the owner of the'legal title. Thus, if the legal title is alone in A., but the equitable title in A. and B., A. and B. may join, either in an ejectment or in an action to recover damages for an injury to the property of which they are joint owners, and it is of no consequence that they are the owners in unequal proportions; as for example, that the one should be the owner of three-fourths, and the other of one-fourth. The equitable title, for many purposes in Pennsylvania, where we have no Court of Chancery, is treated in the same manner as the legal title; equity considering that as done which a Chancellor would decree to be done. For this reason the owner of the equitable title may support ejectment, and it is sufficient in Pennsylvania to recover upon in partition. 7 Serg. & Rawle 467.
But the court say there was some evidence of title in Farr, and this we cannot gainsay. In the correspondence between Farr and Kunzi, which took place before the suit, the title in Farr is recognized by Kunzi. Thus, in the letter of the 9th of August 1839, from Farr & Kunzi to the company, there is, among other things, this language: “ Compelled, therefore, to look elsewhere for the power we wanted, and having satisfied ourselves that the water at Spring Mill was sufficient and never failing in its supply, we (that is, Farr & Kunzi) made purchase of that property expressly for the power.” Indeed, the whole correspondence shows that there was an interest of some kind in Farr in the Spring Mill property, and as between them a court of equity would decree a conveyance or a declaration of trust. But this is a contest between them claiming as owners, and a third person, and I would suggest whether, in this case, something more definite as to Farr’s interest is not required on another trial than has been disclosed by the evidence already adduced. It strikes us with surprise that there is no written memorandum between these parties; and if there is, the inquiry is a very natural one, why is it withheld 1 Does the interest extend to the whole property, or is it confined- to a part of the property, the furnace, for example ? Has Farr an interest in the mill ? has he an interest in the tavern ? or is his interest, as in a mercantile concern, the title to the property in the whole, or in a greater part being in Kunzi alone ? This, we say, on another trial, the defendants have a right to demand, shall be distinctly proved. For, it is very plain, that in a joint suit, the plaintiffs, can only recover for the injury done to the joint property. Has Farr an interest as tenant for life, or for years ? All these are matters of inquiry which may be pertinent on the second trial. And these inquiries are more natural, if, as' suggested heretofore, they, together with the deed to Kunzi, have been carefully kept out of view. In the declaration they allege they are joint owners, and this it is incumbent on them to prove.
*3756th error. “ That the court erred in admitting evidence of the loss of custom of the mill, and of the loss of custom of the tavern, and in their charge on these points; and, in connection with this, in admitting evidence and charging the jury that the defendants were answerable for the expenses in building the furnace.” In answer to the defendants’ fifth point, the court say, “ the plaintiffs are entitled to recover only for the actual injury to their property caused by raising the dam. The defendants are not liable for speculative damages or profits which the plaintiffs might have made had the dam not have been raised.” This is all very correct. But the court, after having admitted evidence of what was the diminution of power in the mill, the diminution of custom thereto, and the diminution of value of the tavern stand occasioned by the rise of the dam, further instruct the jury, that “ the standard of damages will be the value of the power actually lost, which may be measured by the value of the additional work it would have enabled the mill to perform, and a sum sufficient to pay for the necessary alterations and improvements, added to the loss of custom to the tavern-house, occasioned by the reduction of the power of the mill.” So also, after admitting evidence of expenses incurred in erecting the furnace, the court in substance instruct the jury that the defendants are liable for those expenses.
The rule of estimating damages in a case like the present, is clearly given in The Schuylkill Navigation Company v. Thoburn, (7 Serg. & Rawle 411). In estimating damages, the jury are to value the injury to the property at the time the injury was suffered, without reference to the person of the owner or the state of his business; and the measure of such damages is the difference between what the property would have sold for as affected by the injury, and what it would have brought unaffected by such injury. It is unlike a nuisance, for the continuance of which repeated actions may be brought, in which damages may be recovered for the time intervening between the inception of the preceding suit, and the impetration of the writ in the cause, which is then tried. The compensation is to be prospective, as well as retrospective, but to be estimated with reference to the time when the injury was committed. It was in fact to be the price of a privilege to swell the water to a particular height for an indefinite time. Now the price was due the moment the privilege was entered upon and the price could be ascertained; which was obviously the time when the obstruction was first completed. The jury were, therefore, to ascertain what was then due; and the amount clearly could not be enlarged, or in any way affected by subsequent injuries, the consequences of the obstruction. The present Chief Justice, who delivered the opinion of the court, then enters into an argument showing- the danger of taking into consideration circumstances posterior to the time when the privilege is fully entered on, and its consequences to the individual to be compensated are fully as*376certained. The time of estimating the damages is when the injury complained of was complete, which was the moment the dam was finished, or rather when the obstruction by swelling the water permanently produced its most injurious consequences. This case has since been recognised in Shrunk v. The Schuylkill Navigation Company, (14 Serg. & Rawle 71), and in The Schuylkill Navigation Company v. Freedley, (6 Whart. 111). Instead of adhering to the safe rule here laid down, the court admitted evidence of what is said to have been a consequence arising from swelling the water on the plaintiffs’ property, viz., the diminution of the custom of the mill, and the diminution of the value of the tavern-stand, arising from the same causes. And this is not used for the purpose of ascertaining the decreased value of the property at the time of the completion of the injury, but in the charge of the court, as a substantive ground of damages. If the diminution of custom in the mill and tavern was the immediate or necessary consequence of the alteration of the dam, I will not say it might not be used as a means of ascertaining the extent of the injury. The loss occasioned by the obstruction must, after all, in a great measure, be a matter of opinion, and perhaps the witness might be permitted to state that, among other things, as the reason for his opinion. It is obvious, however, that it must be received and used with great caution, and in strict subordination to the rule in Thoburn’s Case, which is, that the measure of damages is the difference between what the property would have sold for as affected by the injury, and what it would have brought unaffected by such injury.
In connexion with this part of the case, I will now notice the admission of the evidence and charge of the court in respect to the expenses in erecting the furnace. The injury done to the furnace would seem to have been the principal ground of the plaintiffs’ complaint. Anything, therefoi’e, that relates to that point cannot be overlooked. On this point, we are of opinion that the court was in error. If the measure of damages is the injury done to the property, estimated by its decreased value, then it is plain that the defendants cannot be made to pay for the expenses of erecting the furnace, which may have greatly exceeded the real value of the property after it was completed. It is the value immediately before and after the completion of the obstruction, which is the criterion, and not the expense of putting the buildings upon the property. Suppose we reverse the rule, would the plaintiffs be content, if it had so happened that the furnace, from peculiar circumstances, was put up at a very reduced price, to have had it valued accordingly, notwithstanding in the mean time everything had been greatly enhanced in price ? The defendants are not bound to pay for the blunders or even taste of the plaintiffs in erecting their furnace, as it may and frequently has happened that in consequence of it large sums of money have been squandered *377in unnecessarily costly buildings. The same remark is also strictly applicable, since the expenses in building the furnace seem to have been considered by the court, and of course by the jury, as a substantive ground of damages, and not as a means of estimating the amount of injury the plaintiffs sustained by the erecting or raising the dam.
The evidence in relation to the diminution of the value of the tavern-stand is liable to another objection. In the declaration the injury is laid to six acres of land, to the furnace, the water-power and flouring and grist mill; but the tavern-stand is not mentioned, nor is there any reference eo nomine to it. If, then, the plaintiffs can recover damages for an injury to the tavern, it must be under the alia enormia. And it is true that under the allegation of alia enormia some matters may be given in evidence in aggravation of damages, though not specified in any other part of the declaration. Thus, in trespass, for breaking and entering a house, the plaintiff may, in aggravation of damages, give in evidence the debauching of his daughter, or the battery of his servants, under the general allegation alia enormia; but he cannot, under the alia enormia, give in evidence the loss of service, or any other matter, which would of itself bear an action, for if it would, it should be stated specially, and therefore, in trespass, quare clausum fregit, the plaintiff would not, under the above general allegation, be permitted to give evidence of the defendant’s taking away a horse. Bull. N. P. 89 ; Holt. 699 ; 6 Mod. 127; 1 Sid. 225; 2 Salk. 643 ; 1 Str. 6. Under the above rule, if it could be shown by the plaintiffs that the tavern was an appurtenant to the mill or furnace, the evidence, if in other respects proper, might have been received. But this is not pretended, for the furnace and mill are as much appurtenants to the tavern, as the tavern is appurtenant to them. The injury to the tavern would itself have borne an action, and for this reason it must be stated specially. It is nothing to the purpose that the cause might have been tried without a declaration. The plaintiff thought proper to file a declaration, and to allege injury to property, which he has described. To permit him to ask damages for other property not named, would take the defendants by surprise, as the defendants could not come prepared to resist a claim which was not made.
As to the reservation in the deed from Williams to Kunzi, we are not called on to express an opinion, inasmuch as it was not, for some reason, brought to the attention of either court or jury. The omission, no doubt, will be corrected on another trial, where it must have an important bearing on one part of the case, viz., the damages to which the plaintiffs may be entitled for the injury done to the furnace.
Judgment reversed, and a venire de novo awarded.